Citation Nr: 0716424	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to October 
1981.  She gave birth in March 1982 and thereafter developed 
symptoms diagnosed as post-partum psychosis, and ultimately 
paranoid schizophrenia.  A January 2007 opinion from her 
private psychiatrist attributes the condition to her 
pregnancy and delivery.  That opinion, as well as previous 
adjudicatory reviews, finds no previous history of treatment 
for mental illness.


REMAND

The service medical records show that on March 7, 1978, the 
veteran was administered the "AFMET PHASE I-and given the 
50 item HOI" by a technician in the mental health clinic.  
The AFMET (Air Force Medical Evaluation Test) was designed to 
facilitate identification of basic trainees with significant 
psychiatric problems.  See Defense Technical Information 
Center abstract of accession number ADP000848.  On March 13, 
1978, she saw the same technician in the mental health 
clinic.  The technician wrote, "While pt. seems to be 
somewhat slow in her adjustment to [basic military training], 
she is motivated [and] wants to try to make it."  The 
impression was situational adjustment reaction, and she was 
to return to the clinic in one week.

At the time the veteran was discharged, mental health records 
were stored separately-at NPRC-from service medical 
records.  An effort to obtain such records should be made.  
In addition, examination and opinion are needed to evaluate 
the significance, if any, of the 1978 mental health clinic 
encounter(s).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The appeal is REMANDED for the following action:

1.  Request the veteran's mental health 
clinical records covering evaluation 
and/or treatment at Wilford Hall USAF 
Hospital in March 1978

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
her mental disorder.  The examiner's 
attention is invited to the service 
medical records, particularly those of 
March 7 and 13, 1978, and any others 
located pursuant to paragraph 1, above; 
the post-service records of treatment and 
hospitalization; and the January 2007 
opinion of Dr. Billingsley.  The examiner 
should diagnose the current mental 
disorder, and offer an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that there were manifestations of 
this mental disorder while the veteran was 
still on active duty.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



